Filed 3/30/15 P. v. Stout CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B258082

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA070572)
         v.

JASON STOUT,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County. Gregory
A. Dohi, Judge. Affirmed.
         Christopher Nalls, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                         __________________________________________
       Jason Stout pleaded no contest to two counts of first degree residential burglary
(a felony) and was sentenced to an aggregate term of 12 years 8 months. He filed a
timely appeal but the record contains no certificate of probable cause.
       We appointed counsel to represent appellant in this matter. After examining the
record, counsel filed a “Wende” brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) We directed
appointed counsel to immediately send the record on this appeal and a copy of the opening
brief to appellant and notified appellant that within 30 days from the date of the notice he
could submit by brief or letter any grounds of appeal, contentions or argument he wished us
to consider. We received no response from appellant.
       In the case of a felony conviction based on a plea of guilty or no contest, an appeal is
generally barred unless a certificate of probable cause is obtained or the challenge is to the
sentence. (See 6 Witkin & Epstein, Cal. Criminal Law (4th ed. 2012), Criminal Appeals,
§§ 9, et seq.)
       The record in this case contains no certificate of probable cause and we see no error in
the sentence imposed.
                                        DISPOSITION
       Accordingly, the judgment is affirmed.
       NOT TO BE PUBLISHED.



                                                           ROTHSCHILD, P. J.
We concur:



                 JOHNSON, J.



                 BENDIX, J. 



        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                               2